Citation Nr: 1440460	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for varicose veins of the right lower extremity, including as secondary to service-connected varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board reopened the claim and remanded the issue for additional development in November 2013.


FINDING OF FACT

The evidence shows that the Veteran's varicose veins of the right lower extremity developed as a result of his duties during active service.


CONCLUSION OF LAW

Varicose veins of the right lower extremity were incurred as a result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

The Veteran contends that he has varicose veins of the right lower extremity that developed as a result of active service.  He reported that he had problems with varicose veins in service that were attributable to his duties in service as a military policeman which required standing for significant periods of time.  Service connection for varicose veins of the left lower extremity were established in a May 1976 rating decision.

Service medical records dated in December 1967 noted the Veteran had small varicose veins of the left lower extremity.  A February 1968 report noted he was provided two pair of full length support hose.  Records were negative for complaint, treatment, or diagnosis of varicose veins of the right lower extremity.  The Veteran's May 1968 discharge examination revealed a normal clinical evaluation of the vascular system, including varicosities.  

VA examinations in August 1975 and August 1976 included diagnoses of minimal varicose veins of the left lower extremity.  No diagnoses or medical opinions as to the right lower extremity were provided.

An October 1989 private medical statement noted that the Veteran had used his right leg just as much as the left in service, and that the same "intamal-vascular damage" had occurred but was only now showing up.  It was further noted that the problem "probably relates back to his years of military service."  A November 1989 private medical statement asserted that the Veteran had varicosities in both legs that started at the same time.  Treatment records dated in December 1989 noted he had varicose veins that were "probably due to the same mechanism in both legs."

The Veteran requested that his service connection claim be reopened in November 2008.  A December 2008 private medical report noted that his worsening of varicosities on the right leg was due to favoring the left over many years that had been symptomatic first.

On VA examination in April 2009 the Veteran asserted that his duties as a military policeman had required that he wear tight metal bands on his legs which caused a restriction of blood circulation and caused varicose veins in the legs.  He stated that he had first noticed varicosities in the right leg during service, but that his treatment in service only referred to varicose veins in the left leg.  He further asserted that as his left leg disability had worsened over the years, he had put more pressure on his right leg, worsening his varicose vein disorder in the right leg.  He was noted to have retired from the postal service in January 2007 after working for 30 years.  The examiner stated that it was less likely that the Veteran's varicose veins of the right leg were due to the varicose veins of the left leg because the conditions were independent of each other.  It was noted that the risk factors included heredity and occupations requiring prolonged standing.  The examiner stated that varicosities of the legs may be due to the same causative factors, such as venous insufficiency, venous hypertension, and risk factors, but that varicosity in one leg did not cause varicosity in the other.

VA examination in March 2014 included a diagnosis of bilateral lower extremity venous insufficiency (varicose veins).  The Veteran reported the onset of right and left leg varicose veins in 1967 and attributed the disorder to his having worn strong bands around the lower part of his legs for blousing his uniform in his duties as a military policeman.  The examiner found the Veteran's right lower extremity varicose veins were at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that it could be assumed that the same forces that caused his left venous insufficiency were also present on the right lower extremity venous values.  The examiner stated that whether the varicosities were palpable at that time did not matter, and that the compression garments he always wore during service may have made the varicosities more conspicuous.  It was also at least as likely as not that the standing required as a military police officer aggravated his varicose veins.

Based upon the evidence of record, the Board finds the Veteran's varicose veins of the right lower extremity developed as a result of his duties during active service.  The Veteran's reports of having worn restrictive bands and having prolonged standing in his duties as a military policeman in service is consistent with the circumstances of his service.  The Board also notes that while only left leg varicose veins were noted in service, the Veteran was provided and wore pairs of supportive hose.  The Board also notes that varicose veins are a disorder for which lay persons may provide competent evidence as to symptom manifestations.  Although the medical evidence in this case includes positive and negative opinions as to onset during active service, the Board finds the March 2014 VA examiner's opinion to be persuasive.  The examiner is shown to have conducted a thorough examination and to have considered all of the pertinent evidence of record.  Therefore, service connection for varicose veins of the right lower extremity is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for varicose veins of the right lower extremity is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


